  Case: 2:20-cv-01977-JLG-EPD Doc #: 9 Filed: 04/17/20 Page: 1 of 2 PAGEID #: 38




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 BRADLEY L. POWELL, SR.,                       :      Case No. 1:19-cv-637
                                               :
        Plaintiff,                             :      Judge Timothy S. Black
                                               :
 vs.                                           :
                                               :
 FLUOR-B&W PORTSMOUTH LLC,                     :
                                               :
        Defendant.                             :

                  ORDER RESOLVING DEFENDANT’S MOTION
                 TO DISMISS AND/OR TRANSFER VENUE (Doc. 5)

       On January 3, 2020, Defendant filed a motion to dismiss this case and/or transfer

its venue (the “Venue Motion”). (Doc. 5). In the motion, Defendant argued that, based

on the allegations in the Complaint, Plaintiff had wrongfully filed this case in the

Western (Cincinnati) Division, as opposed to the Eastern (Columbus) Division, of the

Southern District of Ohio. (Id. at 1).

       On January 24, 2020, Plaintiff filed a response to the Venue Motion. (Doc. 8). In

the response, Plaintiff agreed that this case should be transferred from the Western

(Cincinnati) Division to the Eastern (Columbus) Division of the Southern District of

Ohio. (Id. at 1). However, Plaintiff opposed dismissal. (Id.) Defendant did not file a

reply in support of the Venue Motion.

       On review, the Court agrees that transfer is appropriate.

       Section 1406 provides that, in the interest of justice, a court may transfer a case

filed in the wrong district or division “to any district or division in which it could have
  Case: 2:20-cv-01977-JLG-EPD Doc #: 9 Filed: 04/17/20 Page: 2 of 2 PAGEID #: 39




been brought.” 28 U.S.C. § 1406(a). The Local Rules provide that a plaintiff should file

suit against a Pike County resident in the Eastern (Columbus) Division of the Southern

District of Ohio. S.D. Ohio Civ. R. 82.1(a)–(d).

        Here, there is no question that Defendant is a Pike County resident. (Doc. 1 at

¶ 2). Accordingly, this case should have been filed in Columbus—not Cincinnati. S.D.

Ohio Civ. R. 82.1(a)–(d). As all parties agree that this case should proceed in Columbus,

not Cincinnati, and as a transfer would facilitate this case’s expeditious resolution, the

Court concludes that 28 U.S.C. § 1406(a) relief is appropriate.

        Based upon the foregoing, and in the interest of justice, this case is hereby

TRANSFERRED from the Western (Cincinnati) Division to the Eastern (Columbus)

Division of the Southern District of Ohio, for reassignment to a Judge at that location.

        IT IS SO ORDERED.

Date:      4/17/2020                                     s/Timothy S. Black
                                                      Timothy S. Black
                                                      United States District Judge
